Name: Council Regulation (EEC) No 2026/91 of 8 July 1991 opening and providing for the administration of a Community tariff quota for a certain form of manganese (1991)
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 12. 7. 91 Official Journal of the European Communities No L 186/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2026/91 of 8 July 1991 opening and providing for the administration of a Community tariff quota for a certain form of manganese (1991) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportu ­ nity to draw from the quota volumes the necessary quan ­ tities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is .used up and inform the Member States accordingly ;Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas production in the Community of a certain form of manganese will remain in the course of 1991 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a consid ­ erable extent to imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a zero duty Community tariff quota should therefore be opened within the limits of an appropriate volume for the period from 1 July up to 31 December 1991 , taking account of the need not to disturb the market for such products nor the starting out of Community production ; HAS ADOPTED THIS REGULATION Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quota and to ensure the uninterrupted applica ­ tion of the rate laid down for the quota to all imports of the product concerned into all Member States until the quota has been used up ; 1 . From 1 July up to 31 December 1991 , the customs duty applicable to import into the Community of the product listed below shall be suspended at the level and within the limit of the Community tariff quota shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2821 ex 8111 00 11 Electrolytic manganese of a purity by weight of 99,7 % or more, for the manufacture of non-ferrous alloys (') 1 750 0 (a) Taric code : 8111 00 11*20. (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 186/2 Official Journal of the European Communities 12. 7. 91 2. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply a customs duty calculated in accordance with the relevant provisions of the 1985 Act of Accession. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that it is managed effi ­ ciently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs author ­ ities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs author ­ ities of the Member States concerned accepted the entries for release for free circulation, to the extent that the avail ­ able balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the product in question have equal and continuous access to the quota for as long as the balance of the quota volume so permits . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1991 . For the Council The President P. BUKMAN